Citation Nr: 0510752	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of an 
injury to the right great toe.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
traumatic injury to the head.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from June 1942 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied appellant's 
request to reopen a previously denied claim for service 
connection for residuals of a traumatic injury to the right 
great toe and residuals of a traumatic injury to the head; 
the rating decision was based on RO's determination that new 
and material evidence had not been received in support of the 
request to reopen the claim.

Appellant testified in a hearing before the RO's Hearing 
Officer in August 2002; a transcript of that hearing has been 
associated with the file.  

During the pendancy of this appeal, RO determined that new 
and material evidence had been received; RO thereupon 
reopened the claim, reviewed the claim de novo, and issued a 
Supplemental Statement of the Case (SSOC) that denied the 
claim on its merits.

In January 2004, the Board determined that RO had reopened 
the claim using an incorrect standard for "new and material 
evidence" (i.e., the standard in effect prior to August 
2001).  The Board thereupon remanded the case to RO for 
reconsideration of the threshold issue of  "new and material 
evidence" under the correct (post-August 2001) standard.  
That reconsideration has been accomplished, and the case has 
been returned to the Board for appellate review.  



FINDINGS OF FACT

1.  A rating decision in August 1984 denied service 
connection for residuals of an injury to the right leg and 
for residuals of a head injury.  The rating decision found 
that service medical records showed no indication that 
appellant had received a head injury in service, and that the 
injury to the right great toe that appellant received in 
service had healed without complications prior to his 
discharge.  The veteran was notified of that decision.  The 
rating decision was not appealed within one year and became 
final.

2.  Evidence added to the file since August 1984 relates to 
unestablished facts necessary to substantiate the claim for 
residuals of a right great toe injury.  This evidence is not 
cumulative and redundant to the evidence of record at the 
time of the last prior formal denial, and raises a reasonable 
possibility of substantiating the claim. 

3.  Evidence added to the file since August 1984 relates to 
unestablished facts necessary to substantiate the claim for 
residuals of traumatic head injury.  This evidence is not 
cumulative and redundant to the evidence of record at the 
time of the last prior formal denial, and raises a reasonable 
possibility of substantiating the claim. 

4.  On the merits, there is no objective evidence that 
appellant's in-service injury to his right great toe resulted 
in disabling residuals.  There is no medical evidence of 
nexus between the claimed disability and his military 
service.

5.   On the merits, there is no objective evidence that 
appellant had a head injury in service, or that he has 
current residuals of a head injury.  There is no medical 
evidence of nexus between the claimed disability and his 
military service.  

6.  Service medical records show that appellant had an 
abrasion to the right great toe in June 1943 while he was a 
member of APA Ferry Crew #4, and that the abrasion was well 
healed within two days.  There is no indication of a head 
injury in service.  There is no evidence that appellant had 
any disability at the time of his discharge, or that he 
sought medical treatment after discharge for either claimed 
disability.

7.  Evidence shows that appellant is a survivor of the U.S.S. 
Hugh L. Scott, which was sunk by enemy action in November 
1942.  There is no medical evidence that appellant has a 
residual disability from that sinking.  Appellant's testimony 
asserts that both claimed disabilities had their origins 
aboard the U.S.S. Starlight in 1944 rather than the sinking 
of the U.S.S. Scott.   


CONCLUSIONS OF LAW

1.  Evidence submitted since the final unappealed August 1984 
rating decision is new and material; appellant's claims for 
service connection for residuals of a right great toe injury 
and for residuals of a traumatic head injury are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 38 C.F.R. 
§ 3.156(a) (2004).

2.  Residuals of an injury to the right great toe were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).

3.  Residuals of traumatic head injury were not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  

Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application to 
reopen the previously denied claims was received in June 
2002; the claim was denied by rating decision in September 
2002.  RO sent appellant a VCAA duty-to-assist letter in June 
2002, prior to the rating decision, and another VCAA duty-to-
assist letter in February 2004 during the pendancy of this 
appeal.  Neither of these two duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in February 2003, and the 
Supplemental Statement of the Case (SSOC) in November 2004 
all listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records.  Appellant has 
identified no medical providers, including VA, that have 
potentially relevant evidence for development, and in fact 
during his testimony appellant was unable to identify any 
medical providers or agencies that may have additional 
evidence for development.  Appellant testified before the 
RO's hearing officer, and he was advised of his right to 
testify before the Board did not opt to do so.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
RO did not afford appellant a VA medical examination in 
regard to either claim.  Appellant's service representative 
argues, in the Appellant's Brief submitted in March 2005, 
that failure to afford appellant a thorough and 
contemporaneous medical examination constitutes a violation 
of the duty to assist.  The Board disagrees, for the reasons 
enumerated below.  

As noted above, the VCAA states that VA will afford a 
claimant an examination if VA determines it is necessary, 
which clearly makes the decision discretionary to VA.  The 
VCAA states that an examination or opinion is necessary if 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability; (B) establishes that the veteran suffered an 
event, injury, or disease in service, or has a chronic 
condition manifesting during an applicable presumptive 
period, and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service, or may be associated with 
another service-connected disability.  38 C.F.R. § 3.159 
(c)(4) (2004).   As noted in the discussion below, none of 
these three conditions is satisfied in regard to the claimed 
head injury; in regard to the claim for right great toe 
injury, condition (B) is satisfied but conditions (A) and (C) 
are not.  Further, there is no realistic possibility that 
medical examination at this point, 60 years after appellant's 
discharge from service, will substantiate that either of the 
claimed conditions, even if present to a disabling degree, 
were incurred in or aggravated by military service.  The 
Board accordingly finds that VA does not have an unfulfilled 
obligation under the VCAA to afford appellant a VA medical 
examination at this point.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  A treatment 
note dated June 1943 shows that appellant struck his right 
great toe with a heavy crow bar, resulting in a simple 
abrasion but no facture; a note two days later stated that 
the injury was well healed.  Subsequent in-service medical 
examinations for transfer in January 1944, February 1944, and 
April 1944 found no physical defects.  Appellant's discharge 
physical examination in October 1946 noted no physical 
defects.  Service medical records do not document a head 
injury in service.

Appellant submitted a claim for service connection for right 
foot injury (smashed right foot), and head injury in June 
1984.  The claim asserts that both injuries occurred on the 
U.S.S. Starlight in 1944.

RO reviewed appellant's service medical record and issued a 
rating decision in August 1984 that denied service connection 
for abrasion of the right big toe (no residuals) and service 
connection for a claimed head condition.  The rating decision 
noted that service medical records documented an abrasion to 
the right big toe but there was no indication of any 
residuals of that injury.  The rating decision also noted 
that there was no indication of an in-service head injury, 
and no indication of medical treatment for either claimed 
disability after discharge.  Appellant was notified of the 
decision but did not appeal within one year.  The rating 
decision accordingly became final.

Appellant filed a request to reopen claims for leg injury and 
head injury in June 2002.  In June 2002, RO sent appellant a 
duty-to-assist letter that informed appellant that the claims 
had been previously finally denied, and that reopening of the 
claims would require submission of new and material evidence.  
Appellant requested a hearing in support of his request to 
reopen the claims.

Appellant testified in a hearing before the RO's Hearing 
Officer in August 2002.  Appellant testified that, although 
service medical records indicate a minor abrasion of the 
right great toe, his foot was actually broken on that 
occasion (Transcript, pg. 3).  Appellant did not become aware 
of the fracture until he was informed thereof many years 
later by a physician (Transcript, pg. 3).  At the time of the 
injury, appellant was taken to the sick bay aboard his ship, 
the U.S.S. Starlight, where the toe was wrapped and appellant 
was confined to sickbay for a period of time (Transcript, pg. 
3-4).  Appellant subsequently limped around with a cane, and 
was required to do only light duty (Transcript, pg. 4).  In 
approximately 1997, a doctor told appellant that he had 
apparently broken his foot on some prior occasion, and 
shipboard accident is the only foot trauma that appellant has 
ever had (Transcript, pg. 5).  The toe remained discolored 
for many years after discharge, and continued to be deformed 
to the present day (Transcript, pg. 6).  Appellant does not 
know which specific bones in the foot were apparently 
previously broken (Transcript, pg. 12).  

In regard to the head injury, appellant testified that he 
received the injury aboard the U.S.S. Starlight while loading 
ammunition at Kwajalein Atoll (Transcript, pg. 7).  Something 
fell on appellant's head, knocking appellant unconscious; he 
awoke in the shipboard sick bay, where he received seven 
stitches (Transcript, pg. 8).  Appellant never sought medical 
treatment for the injury (Transcript, pg. 8).  Appellant 
stated that he currently had a tender scar over the site of 
the injury (Transcript, pg. 9).  The site of the injury is 
occasionally painful (Transcript, pg. 11).

Appellant testified that he was aboard the U.S.S. Hugh L. 
Scott when it was sunk in November 1942 (Transcript, pg. 10).  
The ship sank with all its shipboard medical records, and 
appellant believes that records that were lost on that 
occasion would strengthen his claim for benefits (Transcript, 
pg. 10-11).

RO considered the transcript of appellant's testimony and 
issued a rating decision in September 2002 that denied 
appellant's request to reopen both claim, based on RO's 
finding that new and material evidence had not been received.  
The rating decision cites the criteria for "new and material 
evidence" that was in effect for claims filed prior to 
August 29, 2001.

Appellant submitted several documents to RO in support of his 
claims, as follows.  (1) List of casualties of the U.S.S. 
Scott, including persons killed, wounded, and missing; 
appellant's name is not on the list of persons wounded.  (2) 
Unidentified document showing that the U.S.S. Scott was sunk 
in November 1942.  (3) Newspaper clippings documenting that 
the U.S.S. Scott was sunk by a submarine off the coast of 
North Africa.  (4) Navy Department document showing that 
appellant served aboard the U.S.S. Scott from September 1942 
until that ship was sunk, and that he subsequently served on 
the U.S.S. Starlight from April 1944 to August 1946.  (5) 
Photograph of ship's crew of U.S.S. Starlight identified as 
dating from May 1944  (6) Photograph of ship's crew of U.S.S. 
Starlight in May 1945.

In February 2003, RO issued a Statement of the Case (SOC) 
that appeared to readjudicate the claim on its merits without 
first formally reopening the claim.  The evidence cited in 
the SOC was as follows: service medical records, transcript 
of testimony, and service photographs and casualties.

The Board reviewed the case in June 2004 and determined that 
remand was in order for two reasons: first, because the 
rating decision had utilized the wrong (pre-August 2001) 
standard for "new and material evidence" and second because 
the SOC addressed the merits without first determining 
whether new and material evidence had been received.  The 
case was accordingly remanded to RO for determination, under 
the correct standard, whether new and material evidence had 
been received.

In November 2004, RO issued a Supplemental Statement of the 
Case (SSOC) that found, based on the criteria for "new and 
material evidence" applicable to claims submitted since 
August 2001, that appellant's testimony constituted new and 
material evidence.  The SSOC accordingly reopened the claim, 
reviewed the file de novo, and denied both claimed 
disabilities based on a finding that there was no medical 
evidence that either of the claimed disabilities was linked 
to appellant's military service.
   
III.  Analysis

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 7 Vet. 
App. 167, 171 (1996).  The Board will accordingly begin by 
adjudicating the sufficiency of the new evidence received.  
If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.

Evidentiary Standard for New and Material Evidence

For claims to reopen received on August 29, 2001, and 
thereafter, "new evidence" means existing evidence not 
previously submitted to agency decisionmakers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004). 

Newly presented evidence need not be probative of all the 
elements required to award the claim, but need only be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

New and Material Evidence:  Residuals of Right Great Toe 
Injury

Evidence of record in regard to the right great toe injury at 
the time of the last final denial of the claim consisted of 
service medical records.  Evidence added to the file 
thereafter consists of appellant's testimony and the packet 
of documents (photographs, newspaper clippings, and casualty 
records) submitted by appellant.

The Board finds that the above evidence is "new" in that it 
was not before the RO at the time of the last final 
adjudication of the claim in August 1984.  The testimony is 
"material" in that it relates to an unestablished fact 
necessary to substantiate the claim (in this case, that 
appellant had a foot injury more severe than documented on 
service medical records and that he has had residuals thereof 
ever since).  Given the presumption of credibility for 
purposes of review for reopening, the evidence raises a 
reasonable possibility of substantiating the claim.  The 
evidence is not cumulative and redundant of the evidence of 
record at the time of the last final adjudication in August 
1984.  The evidence is therefore "material."

The Board accordingly finds that new and material evidence 
has been received and that the claim for service connection 
for right great toe injury should be reopened.  Appellant's 
application is therefore granted to that extent.

New and Material Evidence:  Residuals of Traumatic Head 
Injury

Evidence of record in regard to residuals of a traumatic head 
injury at the time of the last final denial of the claim 
consisted of service medical records.  Evidence added to the 
file thereafter consists of appellant's testimony and the 
packet of documents (photographs, newspaper clippings, and 
casualty records) submitted by appellant.

The Board finds that the above evidence is "new" in that it 
was not before the RO at the time of the last final 
adjudication of the claim in August 1984.  The testimony is 
"material" in that it relates to an unestablished fact 
necessary to substantiate the claim (in this case, that 
appellant had a traumatic head injury in service that was not 
recorded in service medical records, and that he has had 
residuals thereof ever since).  Given the presumption of 
credibility for purposes of review for reopening, the 
evidence raises a reasonable possibility of substantiating 
the claim.  The evidence is not cumulative and redundant of 
the evidence of record at the time of the last final 
adjudication in August 1984.  The evidence is therefore 
"material."

The Board accordingly finds that new and material evidence 
has been received and that the claim for service connection 
for residuals of a traumatic head injury should be reopened.  
Appellant's application is therefore granted to that extent.

Having found that new and material evidence has been received 
in regard to both claimed disabilities, the Board will 
proceed to consider both claims on their merits.
In that regard, it is noted that the appellant was presented 
with pertinent laws and regulations and has essentially 
argued the matter on the merits and offered testimony on the 
merits.  Therefore, the Board concludes that consideration on 
the merits does not prejudice the veteran.

Entitlement to Service Connection - General Principles

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448.  "Current disability" 
means a disability shown by competent medical evidence to 
exist at the time of service connection.  Chelte v. Brown, 10 
Vet. App. 268 (1997).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

An injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis, and, where an 
opinion is used to link the current disability to a cause 
during service, the competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

Entitlement to Service Connection for Residuals of a Right 
Great Toe Injury

Application of the Hickson analysis does not substantiate 
entitlement to service connection.  There is no medical 
evidence of a current disability of the right foot, or the 
right great toe, so the first part of the Hickson analysis is 
not satisfied.  There is medical evidence that appellant had 
an injury to the right great toe in service, so the second 
part of the Hickson analysis is satisfied.  There is no 
medical evidence of nexus between the claimed disability and 
appellant's military service, so the third part of the 
Hickson analysis is not satisfied.

The Board particularly notes that service medical records 
specifically show that the right great toe injury was 
reexamined two days after the trauma and was found to be 
well-healed, and that appellant had several medical 
examinations in service thereafter that made no mention of a 
continuing residuals of that injury.  Also, the section of 
appellant's discharge physical examination that asks the 
examiner to record "any disability, however slight" has the 
entry "none."  There is no objective post-service medical 
evidence of a residual injury to the right foot or right 
great toe, and in fact appellant testified that he did not 
seek medical treatment for the claimed condition until 1997, 
which is more than 50 years after his discharge from service.    

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  That a condition or injury occurred in 
service alone is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  In this case, service medical 
records show that appellant had an injury to the right great 
toe in service, but since there is no proof of a present 
disability there is no claim.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection and the benefit-of-the-doubt rule does not apply.

Entitlement to Service Connection for Residuals of a 
Traumatic Head Injury

Application of the Hickson analysis does not substantiate 
entitlement to service connection.  There is no medical 
evidence of a current disability consequent to traumatic head 
injury, so the first part of the Hickson analysis is not 
satisfied.  There is no medical or objective lay evidence 
that appellant had a traumatic head injury in service, so the 
second part of the Hickson analysis is not satisfied.  There 
is no medical evidence of nexus between the claimed 
disability and appellant's military service, so the third 
part of the Hickson analysis is not satisfied.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  In this 
case, there is no objective evidence that the injury occurred 
in service, and despite the passage of almost 60 years since 
appellant's discharge there is still no medical evidence of 
the claimed disability.  The Board finds that this passage of 
year is actual evidence against the claim of service 
connection. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection and the benefit-of-the-doubt rule does not apply.


ORDER

New and material evidence having been received, the 
application to reopen claims for service connection for 
residuals of a right great toe injury and residuals of a 
traumatic head injury is granted.  Service connection for 
residuals of a right great toe injury and for residuals of a 
traumatic head injury is denied on the merits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


